Citation Nr: 0324181	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  92-12 401	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active duty for training from July 1978 
through February 1979.  He had a period of active service in 
November 1984 (inactive duty training, during which he 
incurred a service-connected low back disability).

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1990 RO rating decision which denied an 
increase in a 40 percent rating for a low back disability 
(status post L4-L5 hemilaminectomy and diskectomy for 
herniated nucleus pulposus).  In December 1992 and December 
1996, the Board remanded the matter to the RO for evidentiary 
development.  In a December 2001 decision, the Board denied 
the claim for an increased rating for the low back disorder.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  Also, in February 2002 the Board 
received his motion for reconsideration of the Board's 
December 2001 decision.  In September 2002, the Board, under 
the authority of 38 U.S.C.A. § 7103, ordered reconsideration 
of the Board's December 2001 decision.  In October 2002, the 
VA Secretary filed a motion with the Court, asking that the 
case be remanded to the Board, since the Board had decided to 
reconsider its decision.  In a November 2002 order, the Court 
vacated the December 2001 Board decision and remanded the 
case to the Board.   

The case is now before an expanded reconsideration panel of 
the Board.  In that regard, the Board's decision in this case 
will be based on a de novo review of the record, and replaces 
the decision of December 2001.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing evidence pertinent to his claim for an increase 
in a 40 percent rating for a low back disorder.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

In his motion to the Board for reconsideration, the veteran 
reported that he underwent a VA Compensation and Pension 
evaluation in the summer of 2001 and received treatment at 
the VA Ponce Satellite Clinic.  He also claimed, in essence, 
that there were additional Social Security Administration 
(SSA) disability benefits records which the VA had not 
considered.  In the judgment of the Board, an effort should 
be made to obtain the referenced records.  Additionally, a 
current VA compensation examination is warranted.  

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for a low back disability 
since 1997.  After securing the necessary 
releases, the RO should obtain copies of 
these records.  This should specifically 
include complete VA treatment records 
concerning the low back since 1997 from 
the Ponce Outpatient Clinic, and any VA 
compensation examination which the 
veteran says was done in the summer of 
2001.  

2.  The RO should ask the SSA to provide 
any additional records for the veteran, 
subsequent to May 1994, pertaining to his 
SSA disability benefits, including any 
additional medical records and SSA 
decisions.

3.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of his low back disability.  The 
claims folder should be provided to and 
reviewed by the examiner.  The examiner 
should report all signs and symptoms 
necessary for rating the low back 
condition under the latest rating 
criteria.

4.  The RO should assure that there has 
been compliance with the notice and duty 
to assist requirements of the Veterans 
Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159).  

5.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disorder.  Consideration should be 
given to the latest rating criteria for 
back disorders.  See 68 Fed.Reg. 51454 
(2003).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


_________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


_________________________________
L.W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


